SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1444
CA 12-00087
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, WHALEN, AND MARTOCHE, JJ.


VILLAGE OF ILION, ET AL., PLAINTIFFS,
AND VILLAGE OF HERKIMER, PLAINTIFF-APPELLANT,

                      V                             MEMORANDUM AND ORDER

COUNTY OF HERKIMER, INDIVIDUALLY AND AS
ADMINISTRATOR OF HERKIMER COUNTY SELF-INSURANCE
PLAN, DEFENDANT-RESPONDENT,
ET AL., DEFENDANTS.
(APPEAL NO. 2.)


LONGSTREET & BERRY, LLP, SYRACUSE (MARTHA L. BERRY OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

HINMAN, HOWARD & KATTELL, LLP, BINGHAMTON (ALBERT J. MILLUS, JR., OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (Anthony
J. Paris, J.), entered September 21, 2011. The order, inter alia,
granted the motion of defendant County of Herkimer, individually and
as administrator of Herkimer County Self-Insurance Plan, for
prejudgment interest on damages.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Village of Ilion v County of Herkimer
([appeal No. 3] ___ AD3d ___ [Feb. 1, 2013]).




Entered:    February 1, 2013                      Frances E. Cafarell
                                                  Clerk of the Court